The court gave judgment in favor of appellant for ninety-seven dollars. It arrived at this result by allowing for fifty-seven days services as jailer at four dollars per day and deducting therefrom an offset of one hundred and thirty-one dollars. Judgment was rendered in favor of respondent for costs taxed at $96.27.
1. This cause was tried and determined upon the theory that the county commissioners have the right to declare that the compensation of a jailer shall be fixed per diem
and confined to the times when prisoners are confined in the county jail. The statute prescribes a different method of determining this question. The sheriff of Lyon county was authorized by law to employ a jailer, for whose acts he is made responsible, (Gen. Stat. 2139,) and it is "made the duty of the county commissioners to allow * * * a fair and adequate monthly compensation for the services of all jailers by the sheriff employed or appointed." (Gen. Stat. 2140.) The commissioners having rejected the claim presented for the services of the jailer, and refused to make any allowance thereon, it was the *Page 38 
duty of the district court to determine, from the evidence introduced by the respective parties, what was "a fair and adequate monthly compensation" for the services performed by the jailer employed by the sheriff.
2. Respondent is not entitled to the offset allowed by the court. "With a full knowledge of all the facts, and without any fraud or mistake, the commissioners, prior to the presentation of the claim for the services of a jailer, allowed a claim of one hundred and twenty dollars and forty cents for services rendered by the plaintiff in arresting a prisoner that had escaped from the Lyon county jail and fled to California. This was a voluntary payment of money for services actually performed. The rule is well settled that money voluntarily paid, with full knowledge of all the facts, although no obligation to make such payment existed, cannot be recovered back.
3. We are of opinion that in actions of this character the plaintiff is entitled to costs, notwithstanding the fact that the amount recovered is less than three hundred dollars, provided the amount recovered is more than the commissioners allowed. (Gen. Stat. 1964.) The judgment of the district court is reversed, and cause remanded for a new trial.